
	
		II
		112th CONGRESS
		1st Session
		S. 1195
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2011
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect victims of crime or serious
		  labor violations from deportation during Department of Homeland Security
		  enforcement actions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protect Our Workers from Exploitation
			 and Retaliation Act or the POWER Act.
		2.Victims of serious labor and employment
			 violations or crime
			(a)Protection for victims of labor and
			 employment violationsSection
			 101(a)(15)(U) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U))
			 is amended—
				(1)in clause (i)—
					(A)by amending subclause (I) to read as
			 follows:
						
							(I)the alien—
								(aa)has suffered substantial abuse or harm as a
				result of having been a victim of criminal activity described in clause
				(iii);
								(bb)has suffered substantial abuse or harm
				related to a violation described in clause (iv);
								(cc)is a victim of criminal activity described
				in clause (iii) and would suffer extreme hardship upon removal; or
								(dd)has suffered a violation described in
				clause (iv) and would suffer extreme hardship upon
				removal;
								;
					(B)in subclause (II), by inserting , or
			 a labor or employment violation resulting in a workplace claim described in
			 clause (iv) before the semicolon at the end;
					(C)in subclause (III)—
						(i)by striking or State judge, to the
			 Service and inserting , State, or local judge, to the Department
			 of Homeland Security, to the Equal Employment Opportunity Commission, to the
			 Department of Labor, to the National Labor Relations Board; and
						(ii)by inserting , or investigating,
			 prosecuting, or seeking civil remedies for a labor or employment violation
			 related to a workplace claim described in clause (iv) before the
			 semicolon at the end; and
						(D)in subclause (IV)—
						(i)by inserting (aa) after
			 (IV) and
						(ii)by adding at the end the following:
			 “or
							
								(bb)a workplace claim described in clause (iv)
				resulted from a labor or employment
				violation;
								;
						(2)in clause (ii)(II), by striking
			 and at the end;
				(3)in clause (iii), by striking
			 or at the end and inserting and; and
				(4)by adding at the end the following:
					
						(iv)in the labor or employment violation
				related to a workplace claim, the alien—
							(I)has filed, is a material witness in, or is
				likely to be helpful in the investigation of, a bona fide workplace claim (as
				defined in section 274A(e)(10)(C)(iii)(II)); and
							(II)reasonably fears, has been threatened with,
				or has been the victim of, an action involving force, physical restraint,
				retaliation, or abuse of the immigration or other legal process against the
				alien or another person by the employer in relation to acts underlying the
				workplace claim or related to the filing of the workplace claim;
				or
							.
				(b)Temporary protection for victims of crime,
			 labor, and employment violationsNotwithstanding any other provision of law,
			 the Secretary of Homeland Security may permit an alien to temporarily remain in
			 the United States and grant the alien employment authorization if the Secretary
			 determines that the alien—
				(1)has filed for relief under section
			 101(a)(15)(U) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U));
			 or
				(2)(A)has filed, or is a material witness to, a
			 bona fide workplace claim (as defined in section 274A(e)(10)(B)(iii)(II) of
			 such Act, as added by section 3(b)); and
					(B)has been helpful, is being helpful, or is
			 likely to be helpful to—
						(i)a Federal, State, or local law enforcement
			 official;
						(ii)a Federal, State, or local
			 prosecutor;
						(iii)a Federal, State, or local judge;
						(iv)the Department of Homeland Security;
						(v)the Equal Employment Opportunity
			 Commission;
						(vi)the Department of Labor;
						(vii)the National Labor Relations Board;
			 or
						(viii)other Federal, State, or local authorities
			 investigating, prosecuting, or seeking civil remedies related to the workplace
			 claim.
						(c)Conforming amendmentsSection 214(p) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(p)) is amended—
				(1)in paragraph (1), by inserting or
			 investigating, prosecuting, or seeking civil remedies for workplace claims
			 described in section 101(a)(15)(U)(iv) after section
			 101(a)(15)(U)(iii) each place such term appears;
				(2)in paragraph (2)(A), by striking
			 10,000 and inserting 30,000; and
				(3)in paragraph (6)—
					(A)by inserting or workplace claims
			 described in section 101(a)(15)(U)(iv) after described in
			 section 101(a)(15)(U)(iii); and
					(B)by inserting or workplace
			 claim after prosecution of such criminal
			 activity.
					(d)Adjustment of status for victims of
			 crimesSection 245(m)(1) of
			 the Immigration and Nationality Act (8 U.S.C. 1255(m)(1)) is amended by
			 inserting or an investigation or prosecution regarding a workplace
			 claim after prosecution.
			(e)Change of nonimmigrant
			 classificationSection
			 384(a)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of
			 1996 (8 U.S.C. 1367(a)(1)) is amended—
				(1)in subparagraph (E), by striking
			 physical or mental abuse and the criminal activity and inserting
			 abuse and the criminal activity or workplace claim;
				(2)in subparagraph (F), by adding
			 or at the end; and
				(3)by inserting after subparagraph (F) the
			 following:
					
						(G)the alien’s
				employer,
						.
				3.Labor enforcement actions
			(a)Removal proceedingsSection 239(e) of the Immigration and
			 Nationality Act (8 U.S.C. 1229(e)) is amended—
				(1)in paragraph (1)—
					(A)by striking In cases where
			 and inserting If; and
					(B)by inserting or as a result of
			 information provided to the Department of Homeland Security in retaliation
			 against individuals for exercising or attempting to exercise their employment
			 rights or other legal rights after paragraph (2);
			 and
					(2)in paragraph (2), by adding at the end the
			 following:
					
						(C)At a facility about which a workplace claim
				has been filed or is contemporaneously
				filed.
						.
				(b)Unlawful employment of aliensSection 274A(e) of the Immigration and
			 Nationality Act (8 U.S.C. 1324a(e)) is amended by adding at the end the
			 following:
				
					(10)Conduct in enforcement actions
						(A)Enforcement actionIf the Department of Homeland Security
				undertakes an enforcement action at a facility about which a workplace claim
				has been filed or is contemporaneously filed, or as a result of information
				provided to the Department in retaliation against employees for exercising
				their rights related to a workplace claim, the Department shall ensure
				that—
							(i)any aliens arrested or detained who are
				necessary for the investigation or prosecution of workplace claim violations or
				criminal activity (as described in subparagraph (T) or (U) of section
				101(a)(15)) are not removed from the United States until after the
				Department—
								(I)notifies the appropriate law enforcement
				agency with jurisdiction over such violations or criminal activity; and
								(II)provides such agency with the opportunity
				to interview such aliens; and
								(ii)no aliens entitled to a stay of removal or
				abeyance of removal proceedings under this section are removed.
							(B)Protections for victims of crime, labor,
				and employment violations
							(i)Stay of removal or abeyance of removal
				proceedingsAn alien against
				whom removal proceedings have been initiated under chapter 4 of title II, who
				has filed a workplace claim, who is a material witness in any pending or
				anticipated proceeding involving a bona fide workplace claim, or who has filed
				for relief under section 101(a)(15)(U), shall be entitled to a stay of removal
				or an abeyance of removal proceedings and to employment authorization until the
				resolution of the workplace claim or the denial of relief under section
				101(a)(15)(U) after exhaustion of administrative appeals, whichever is later,
				unless the Department establishes, by a preponderance of the evidence in
				proceedings before the immigration judge presiding over that alien’s removal
				hearing, that—
								(I)the alien has been convicted of a felony;
				or
								(II)the workplace claim was filed in bad faith
				with the intent to delay or avoid the alien’s removal.
								(ii)DurationAny stay of removal or abeyance of removal
				proceedings and employment authorization issued pursuant to clause (i) shall
				remain valid until the resolution of the workplace claim or the denial of
				relief under section 101(a)(15)(U) after the exhaustion of administrative
				appeals, and shall be extended by the Secretary of Homeland Security for a
				period of not longer than 3 additional years upon determining that—
								(I)such relief would enable the alien
				asserting a workplace claim to pursue the claim to resolution;
								(II)the deterrent goals of any statute
				underlying a workplace claim would be served; or
								(III)such extension would otherwise further the
				interests of justice.
								(iii)DefinitionsIn this paragraph:
								(I)Material witnessNotwithstanding any other provision of law,
				the term material witness means an individual who presents a
				declaration from an attorney investigating, prosecuting, or defending the
				workplace claim or from the presiding officer overseeing the workplace claim
				attesting that, to the best of the declarant’s knowledge and belief, reasonable
				cause exists to believe that the testimony of the individual will be relevant
				to the outcome of the workplace claim.
								(II)Workplace claimThe term workplace claim means
				any written or oral claim, charge, complaint, or grievance filed with,
				communicated to, or submitted to the employer, a Federal, State, or local
				agency or court, or an employee representative related to the violation of
				applicable Federal, State, and local labor laws, including laws concerning
				wages and hours, labor relations, family and medical leave, occupational health
				and safety, or
				nondiscrimination.
								.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act and the amendments made by this Act.
		
